              Case 3:19-cv-05734-RJB Document 19 Filed 05/05/20 Page 1 of 1



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT TACOMA
 7          STEVEN GUY WELTY,
                                                          CASE NO. 3:19-cv-05734-RJB-JRC
 8                                Petitioner,
                                                          ORDER ADOPTING REPORT AND
 9                 v.                                     RECOMMENDATION AND
                                                          DENYING MOTION FOR
10          RON HAYNES,                                   CERTIFICATE OF
                                                          APPEALABILITY
11                                Respondent.

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
13 Richard Creatura (Dkt. 16), Petitioner’s Objections to the Report and Recommendation (Dkt.

14 17), Petitioner’s Motion for Certificate of Appealability (Dkt. 18), and the remaining record,

15 does hereby find and ORDER that:

16          (1)    The Court ADOPTS the Report and Recommendation (Dkt. 16). The Petition is
17                 time-barred, and Petitioner’s Objections warrant no further discussion.
18          (2)    The Petition (Dkt. 6) is DISMISSED with prejudice.
19          (3)    A certificate of appealability is DENIED, and Petitioner’s conclusory Motion for
                   Certificate of Appealability (Dkt. 18) is DENIED.
20
            DATED this 5th day of May, 2020.
21

22

23
                                          A
                                          ROBERT J. BRYAN
24                                        United States District Judge
     ORDER ADOPTING REPORT AND
     RECOMMENDATION AND DENYING MOTION
     FOR CERTIFICATE OF APPEALABILITY - 1
